 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.d
 
HIGH POINT TRANSPORT, INC.


10% SUBORDINATED CONVERTIBLE DEBENTURE (COLLATERALZED)
DUE DECEMBER 31, 2008


Number: ________________________________
                                                     
Principal :
$______________________________                                                      


Original Issue
Date: ________________________                                                                                    


Registered
Holder:  _________________________                                                               
              (name)


High Point Transport, Inc., a Florida corporation (the "Company") with principal
offices at 23730 County Rd. 675, Myakka City, Fl. 34251, for value received,
hereby promises to pay the registered holder hereof (the “Holder”) the principal
sum set forth above on December 31, 2008 (the “Maturity Date”), in such coin or
currency of the United States of America as at the time of payment shall be the
legal tender for the payment of public and private debts, and to pay interest,
less any amounts required by law to be deducted or withheld, computed on the
basis of a 365-day year, on the unpaid principal balance hereof from the date
hereof (the "Original Issue Date"), at the rate of 10% per year, until such
principal sum shall have become due and payable, or has been converted by the
Holder pursuant to Section 6, below.  Interest payments will be made at the
option of the Holder in either cash or in such number of shares of the Company’s
common stock, $.0001 par value (“Common Stock”), computed in accordance with
Section 5.2 below and shall be paid, on December 31, 2007 and quarterly
thereafter until Maturity, or if the principal of the Debenture is earlier
converted, upon conversion pursuant to Section 6, below.  All references herein
to dollar amounts refers to U.S. dollars.Debenture is collateralized by a first
position lien on all equipment listed in Exhibit 1. A UCC filing will be entered
against said equipment at closing.


By acceptance and purchase of this Debenture, the registered holder hereof
agrees with the Company that the Debenture shall be subject to the following
terms and conditions:


1.           Authorization of Debentures.  The Company has authorized the issue
and sale of its 10% Senior Subordinated Convertible Debentures due December 31,
2008 (the "Debenture," such term includes any debentures which may be issued in
exchange or in replacement thereof) in the aggregate principal amount of not
more than U.S. $1,500,000.


2.           Transfer or Exchange.  Prior to due presentation to the Company for
transfer of this Debenture, the Company and any agent of the Company may treat
the person in whose name this Debenture is duly registered on the Company’s
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes.


3.           Prepayment; Payment of Interest in Shares.
 
3.1           Optional Prepayment of Debenture. Subject to the Holder’s right to
convert set forth in Section 4, below, the Company may prepay the Debenture on
ten days prior written notice.
 
3.2           Payment of Interest in Shares.  Prior to the conversion of the
principal amount of the Debenture, the Company will issue to the Holder, at the
Holder’s option, in lieu of cash interest, shares of Common Stock calculated in
accordance with the following formula (the “Conversion Rate”):
 
                    Interest Shares = (.10 x *Principal) / Conversion Price,
where
 *Principal = the Principal Amount of the Debenture, and
 *Conversion Price = $1.00


4.           Conversion of Debentures.
 
4.1           Conversion of the Debenture.

1.

--------------------------------------------------------------------------------





 
(a)
Right to Convert.  Subject to the provisions of paragraph 4.1(b), below, the
record holder of this Debenture shall be entitled, on or after the Date of
Original Issuance, at the option of the Holder, to convert this Debenture, in
whole or in part, into fully paid and non-assessable shares of the Company’s
Common Stock at the rate of $1.00 per share.



4.2           Exercise of Conversion Privilege. In order to exercise the
conversion privilege, the Holder shall surrender such Debenture, together with
the Notice of Conversion annexed hereto as Exhibit 1 appropriately endorsed to
the Company at its principal office, accompanied by written notice to the
Company (a) stating that the Holder elects to convert the Debenture or a portion
thereof, and if a portion, the amount of such portion in multiples of $500 in
principal amount, and (b) setting forth the name or names (with address) in
which the certificate or certificates for shares of Common Stock issuable upon
such conversion shall be issued. Provided the Debenture is received properly
endorsed promptly by the Company, the date of conversion of such Debenture shall
be deemed to be the date of receipt of Notice of Conversion, even if the
Company's stock transfer books are at that time closed, and the converting
Holder shall be deemed to have become, on the date of conversion, the record
holder of the shares of Common Stock deliverable upon such conversion.  If the
Debenture is not received, properly endorsed by the fifth business day following
the date the Company receives Notice of Conversion, the date of conversion shall
be deemed to be the date the Debenture is received, provided that such later
receipt will not lower the Conversion Price stated in the Notice of Conversion.


As soon as reasonably possible after the date of conversion, the Company shall
issue and deliver to such converting Holder a certificate or certificates for
the number of shares of Common Stock due on such conversion. No adjustments in
respect of interest or cash dividends shall be made upon the conversion of any
Debenture or Debentures.


Upon conversion of the Debenture in part, the Company shall execute and deliver
to the Holder thereof, at the expense of the Company, a new Debenture, in
aggregate principal amount equal to the unconverted portion of such Debenture.
Such new Debenture shall have the same terms and provisions other than the
principal amount as the Debenture or Debentures surrendered for conversion.


4.3           Duration of Conversion Privilege.  The right to subscribe for and
purchase shares of Common Stock pursuant to the conversion privilege granted
herein shall commence on the Original Issue Date and shall expire at 5:00 p.m.,
New York time on December 31, 2008.


4.4           Stock Fully Paid; Restricted.  The Company covenants and agrees
that:


 
(a)
all shares which may be issued upon the exercise of the conversion privilege
granted herein will, upon issuance in accordance with the terms hereof, be fully
paid, non-assessable, and free from all taxes, liens and charges (except for
taxes, if any, upon the income of the Holder) with respect to the issue thereof,
and that the issuance thereof shall not give rise to any preemptive rights on
the part of the stockholders;



 
(b)
the failure of the Company to issue shares upon the conversion of the Debenture
will cause the holder immediate irreparable harm.



4.5   Antidilution Provisions.  The following provisions apply to the Debenture:


 
(a)
In case the Company shall (i) pay a dividend or make a distribution in shares of
Common Stock, (ii) subdivide its outstanding shares of Common Stock into a
greater number of shares of Common Stock, (iii) combine its outstanding shares
of Common Stock into a smaller number of shares of Common Stock, (iv) make a
distribution on its Common Stock in shares of its capital stock other than
Common Stock, or (v) issue by reclassification of its Common Stock other
securities of the Company, the conversion privilege of the Debenture and the
Conversion Price then in effect immediately prior thereto shall be adjusted so
that


2.

--------------------------------------------------------------------------------



 
the Holder shall be entitled to receive the kind and number of shares of Common
Stock and other securities of the Company which it would have owned or would
have been entitled to receive after the happening of any of the events described
above, had the Debenture been converted immediately prior to the happening of
such event or any record date with respect thereto. Any adjustment made pursuant
to this paragraph (a) shall become effective immediately after the effective
date of such event retroactive to the record date, if any, for such event.



 
 (b)
When the number of shares of Common Stock or the Conversion Price is adjusted as
herein provided, the Company shall cause to be promptly mailed to the Holder by
first class mail, postage prepaid, notice of such adjustment or adjustments and
a certificate of a firm of independent public accountants selected by the Board
of Directors of the Company (who may be the regular accountants employed by the
Company) setting forth the number of shares of Common Stock and the Conversion
Price after such adjustment, a brief statement of the facts requiring such
adjustment and the computation by which such adjustment was made.



 
(c)
For the purpose of this Section 4.5, the term "Common Stock" shall mean (A) the
class of stock designated as the Common Stock of the Company at the date of this
Debenture or (B) any other class of stock resulting from successive changes or
reclassification of such Common Stock consisting solely of changes in par value,
or from par value to no par value, or from no par value to par value. In the
event that at any time, as a result of an adjustment made pursuant to this
Section 4.5, the Holder shall become entitled to receive any securities upon
conversion of the Company other than shares of Common Stock thereafter the
number of such other securities and the Conversion Price of such securities
shall be subject to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the Common
Stock contained in this Section 4.5.



4.6           No Adjustment for Dividends.  Except as provided in Section 4.5,
no adjustment in respect to any dividends paid shall be made during the term of
the Debenture or upon the exercise of the Debenture.


4.7           Preservation of Purchase Rights Upon Reclassification
Consolidation. etc. In the case of any consolidation of the Company with or
merger of the Company into another corporation or in the case of any sale or
conveyance to another corporation of all or substantially all of the property,
assets or business of the Company, the Company or such successor or purchasing
corporation, as the case may be, shall provide that the Holder shall have the
right thereafter upon payment of the Conversion Price in effect immediately
prior to such action to purchase upon conversion of the Debenture the kind and
amount of shares and other securities and property which the Holder would have
owned or have been entitled to receive after the happening of such
consolidation, merger, sale or conveyance had the Debenture been converted
immediately prior to such action. Such agreement shall provide for adjustments,
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 4. The provisions of this Section 4.7 shall
similarly apply to successive consolidations, mergers, sales or conveyances.


4.8           Par Value of Common Stock. Before taking any action which would
cause an adjustment reducing the Conversion Price below the then par value of
the shares of Common Stock issuable upon conversion of the Debenture, the
Company will take any corporate action which may, in the opinion of its counsel,
be necessary in order that the Company may validly and legally issue fully paid
and non-assessable shares of Common Stock at such adjusted Conversion Price.


4.9 a           Statement on Debenture Certificates.  Irrespective of any
adjustments in the Conversion Price or the number of securities convertible,
this Debenture certificate or any certificates hereafter issued may continue to
express the same price and number of securities as are stated in this Debenture
certificate. However, the Company may at any time in its sole discretion (which
shall be conclusive) make any change in the form of the Debenture certificate
that it may deem appropriate and that does not affect the substance thereof; and
any Debenture certificate thereafter issued, whether upon registration or
transfer of, or in exchange or substitution for, an outstanding Debenture
certificate, may be in the form so changed.

3.

--------------------------------------------------------------------------------



                               4.9b       Collateral. A first position lien (UCC
filing ) will be filed at closing on all equipment listed on Exhibit 1 of this
agreement.


5.           Restrictions on Transferability.  The Debenture and the Common
Stock issuable upon conversion of the Debenture shall not be transferred,
hypothecated or assigned before satisfaction of the conditions specified in this
Section 5, which conditions are intended to ensure compliance with the
provisions of the Securities Act with respect to the Transfer of any Debenture
or any Common Stock issuable upon conversion of the Debenture.  Holder, by
acceptance of this Debenture, agrees to be bound by the provisions of this
Section 5.


5.1           Restrictive Legend.  The Holder by accepting this Debenture and
any Common Stock issuable upon conversion of the Debenture agrees that this
Debenture and the Common Stock issuable upon conversion hereof may not be
assigned or otherwise transferred unless and until (i) the Company has received
an opinion of counsel for the Holder that such securities may be sold pursuant
to an exemption from registration under the Securities Act or (ii) a
registration statement relating to such securities has been filed by the Company
and declared effective by the Commission.


 
(a)
Each certificate for Common Stock issuable hereunder shall bear a legend
substantially worded as follows unless such securities have been sold pursuant
to an effective registration statement under the Securities Act:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”) or any state securities
laws.  The securities may not be offered for sale, sold, assigned, offered,
transferred or otherwise distributed for value except (i) pursuant to an
effective registration statement under the Act or any state securities laws or
(ii) pursuant to an exemption from registration or prospectus delivery
requirements under the Act or any state securities laws in respect of which the
Company has received an opinion of counsel satisfactory to the Company to such
effect.”


 
     (b)
Except as otherwise provided in this Sec­tion 5, the Debenture shall be stamped
or otherwise imprinted with a legend in substantially the following form:



“This Debenture and the securities represented hereby have not been regis­tered
under the Securities Act of 1933, as amended, or any state securities laws and
may not be transferred in violation of such Act, the rules and regulations
thereunder or any state securities laws or the provisions of this Debenture.”


5.2           Notice of Proposed Transfers.  Prior to any Transfer or attempted
Transfer of any Debenture or any shares of Restricted Common Stock, the Holder
shall give five (5) days’ prior written notice (a “Transfer Notice”) to the
Company of Holder’s intention to effect such Transfer, describing the manner and
circumstances of the proposed Transfer, and obtain from counsel to Holder an
opinion that the proposed Transfer of such Debenture or such Restricted Common
Stock may be effected without registration under the Securities Act or state
securities laws.  After the Company’s receipt of the Transfer Notice and
opinion, such Holder shall thereupon be entitled to Transfer such Debenture or
such Restricted Common Stock, in accordance with the terms of the Transfer
Notice.  Each certificate, if any, evidencing such shares of Restricted Common
Stock issued upon such Transfer and the Debenture issued upon such Transfer
shall bear the restrictive legends set forth in Section 5.1, unless in the
opinion of such counsel such legend is not required in order to ensure
compliance with the Securities Act.


5.3           Termination of Restrictions.  Notwithstand­ing the foregoing
provisions of Section 5, the restrictions imposed by this Section upon the
transferability of the Debentures, the Common Stock issuable upon conversion and
the Restricted Common Stock (or Common Stock issuable upon the conversion of the
Debenture) and the legend requirements of Section 5.1 shall terminate as to any
particular Debenture or Restricted Common Stock (or Common Stock issuable upon
the conversion of the Debenture) (i) when and so long as such security shall
have been effectively registered under the Securities Act and applicable state
securities laws and disposed of pursuant thereto or (ii) when the Company shall
have received an opinion of counsel that such shares may be transferred with­out
registration thereof under the Securities Act and applicable state securities
laws.  Whenever the restrictions imposed by Section 5 shall terminate as to this
Debenture, as hereinabove provided, the Holder hereof shall be entitled to
receive from the Company upon written request of the Holder, at the expense of
the Company, a new Debenture

4.

--------------------------------------------------------------------------------



bearing the following legend in place of the restrictive legend set forth
hereon:


“THE RESTRICTIONS ON TRANSFERABIL­ITY OF THE WITHIN DEBENTURE CONTAINED IN
SECTION 5 HEREOF TERMINATED ON ___________, 20__, AND ARE OF NO FURTHER FORCE
AND EFFECT.”


All Debentures issued upon registration of transfer, division or combination of,
or in substitution for, any Debenture or entitled to bear such legend shall have
a similar legend endorsed thereon.  Whenever the restrictions imposed by this
Section shall terminate as to any share of Restricted Common Stock, as
hereinabove provided, the holder thereof shall be entitled to receive from the
Company, at the Company’s expense, a new certificate representing such Common
Stock not bearing the restrictive legends set forth in Section 5.1.


5.4           Listing on Securities Exchange.  If the Company shall list any
shares of Common Stock on any securities exchange, it will, at its expense, list
thereon, maintain and, when necessary, increase such listing of, all shares of
Common Stock issued or, to the extent permissible under the applicable
securities exchange rules, issuable upon the conversion of this Debenture so
long as any shares of Common Stock shall be so listed during the Exercise
Period.
6.
6.1           Abandonment or Delay.  If, at any time after giving written notice
of its intention to register any equity securities and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register or to delay
registration of such equity securities, the Company may, at its election, give
written notice of such determination to all Holders and (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Common Stock issuable upon conversion of the Debenture in connection with
such abandoned registration, and (ii) in the case of a determination to delay
such registration of its equity securities, shall be permitted to delay the
registration of such Common Stock for the same period as the delay in
registering such other equity securities.


6.2           Holder's Right to Withdraw.  Any Holder shall have the right to
withdraw its request for inclusion of its Common Stock in any registration
statement pursuant to this Section 6 by giving written notice to the Company of
its request to withdraw; provided, however, that (i) such request must be made
in writing prior to the earlier of the execution of the underwriting agreement
or the execution of the custody agreement with respect to such registration, and
(ii) such withdrawal shall be irrevocable and, after making such withdrawal, a
Holder shall no longer have any right to include such Common Stock in the
registration as to which such withdrawal was made.


6.3           Cutbacks.  If the managing underwriter of any underwritten
offering shall inform the Company by letter of its belief that the number of
shares of Common Stock requested to be included in a registration under this
Section 6 would materially adversely affect such offering, then the Company will
include in such registration, first the securities proposed by the Company to be
sold for its own account and, second the Common Stock issuable upon conversion
and all other securities of the Company to be included in such registration to
the extent of the number and type, if any, which the Company is so advised can
be sold in (or during the time of) such offering, pro rata among the Holders
participating in such offering in accordance with the number of shares of Common
Stock held by each such Holder.


7.           Fractional Shares. No fractional shares of Common Stock will be
issued in connection with any subscription hereunder but in lieu of such
fractional shares, the Company shall make a cash payment therefor equal in
amount to the product of the applicable fraction multiplied by the Conversion
Price then in effect.


8.           Subordination. Any right of the Holder to payment of principal or
interest from the Company shall be subordinated to the claims and rights of the
holders of the Senior Debt (“Senior Debt Holders”). "Senior Debt" means all
Indebtedness of the Company other than the Debentures, whether outstanding on
the date of execution of this Debenture or thereafter created, incurred or
assumed, except (x) any such Indebtedness that by the terms of the instrument or
instruments by which such Indebtedness was created, assumed or incurred
expressly provides that it (i) is junior in right of payment to the Debentures
or (ii) ranks pari passu in right of payment with the Debentures and (y) any
amendments, modifications or supplements to, or any renewals, extensions,
deferrals, refinancing and refunding of, any of the foregoing.  Any cash payment
of principal or interest to the Holder shall be collected, enforced or received
by the Holder as trustee for the Senior Debt Holders and paid over to the Senior
Debt Holders. The Holder

5.

--------------------------------------------------------------------------------



agrees that in the event of any payment of principal or interest by the Company
to the Holder by reason of any receivership, insolvency or bankruptcy
proceeding, or proceeding for reorganization or readjustment of the Company or
its properties, or otherwise, then, in any such event, the Senior Debt Holders
shall be preferred in the payment of their claims over the claim of the Holder
to payment of principal or interest against the Company or its properties, and
the claims of the Senior Debt Holders shall be first paid and satisfied in full
before any payment or distribution of any kind or character, whether in cash or
property, shall be made to the Holder. Provided, however, that this Section 8
shall not apply to any payment of principal or interest made to the Holder while
the Company is solvent and not in default with respect to its Senior Debt.


9.           Replacement of Debenture Certificate. Upon receipt of evidence
satisfactory to the Company of the certificate loss, theft, destruction or
mutilation of the Debenture certificate and, in the case of any such loss, theft
or destruction, upon delivery of a bond of indemnity satisfactory to the
Company, or, in the case of any such mutilation, upon surrender and cancellation
of the Debenture certificate, the Company will issue a new Debenture
certificate, of like tenor, in lieu of such lost, stolen, destroyed or mutilated
Debenture certificate.


10.           Covenants of the Company.  So long as any of the Debentures remain
outstanding, the Company shall:


 
(a)
At all times keep reserved the total number of shares of Common Stock necessary
for the conversion of all of the then outstanding Debentures at the then current
Conversion Rate;



 
(b)
Not pay any dividends in cash and/or property or other assets of the Company in
respect of its Common Stock or otherwise.



 
(c)
Not issue any debentures of the Company other than the Debentures unless the
rights of the holders of such debentures are subordinated to the Debentures or
paripassu therewith, in which event the terms of the subordination provision
shall be similar to the terms set forth in Section 9 of this Debenture;



 
 (d)
Not enter into a loan secured by the property and/or assets of the Company or
any of its subsidiaries with (i) any director, officer or 5% stockholder of the
Company, (ii) any entity in which a director, officer or 5% stockholder has an
interest as an officer, director, partner, beneficiary of a trust or is a 5% or
more equity holder of such entity, or (iii) any parent, spouse, child or
grandchild of an officer, director or 5% stockholder of the Company upon terms
no less favorable to the Company than those which could be obtained from an
“arms-length” lender; and

 
(e)
Not redeem, repurchase or otherwise acquire any shares of the common or
preferred stock of the Company.



11.           Default.  If any of the following events (herein called “Events of
Default”) shall occur:


 
(a)
if the Company shall default in the payment or prepayment of any part of the
principal of any of the Debentures after the same shall become due and payable,
whether at maturity or at a date fixed for prepayment or by acceleration or
otherwise, and such default shall continue for more than 30 days; or



 
(b)
if the Company shall default in the payment of any installment of interest on
any of the Debentures for more than 30 days after the same shall become due and
payable; or



 
(c)
if the Company shall make an assignment for the benefit of creditors or shall be
unable to pay its debts as they become due; or



 
(d)
if the Company shall dissolve; terminate its existence; become insolvent on a
balance sheet basis; commence a voluntary case under the federal bankruptcy laws
or under any other federal or state law relating to insolvency or debtor's
relief; permit the entry of a decree or order for relief against the Company in
an involuntary case under the federal bankruptcy


6.

--------------------------------------------------------------------------------



 
laws or under any other applicable federal or state law relating to insolvency
or debtor's relief; permit the appointment or consent to the appointment of a
receiver, trustee, or custodian of the Company or of any of the Company's
property; make an assignment for the benefit of creditors; or admit in writing
to be failing generally to pay its debts as such debts become due;



 
(e)
if the Company shall default in the performance of or compliance with any
agreement, condition or term contained in this Debenture or any of the other
Debentures and such default shall not have been cured within 30 days after such
default,



 
(f)
Any of the representations or warranties made by the Company herein, in the
Subscription Agreement, or in any certificate or financial or other statements
heretofore or hereafter furnished by or on behalf of the Company in connection
with the execution and delivery of this Debenture or the Subscription Agreement
shall be false or misleading in any material respect at the time made; or



 
(g)
Any money judgment, writ or warrant of attachment, or similar process not
covered by insurance in excess of One Hundred Thousand Dollars ($100,000) in the
aggregate shall be entered or filed against the Company or any of its properties
or other assets and shall remain unpaid, unvacated, unbonded or unstayed for a
period of thirty (30) days or in any event later than ten (10) days prior to the
date of any proposed sale thereunder; or


 
then and in any such event the Holder of this Debenture shall have the option
(unless the default shall have theretofore been cured) by written notice to the
Company to declare the Debenture to be due and payable, whereupon the Debenture
shall forthwith mature and become due and payable, at the applicable prepayment
price on the date of such notice, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived, anything
contained in this Debenture to the contrary notwithstanding. Upon the occurrence
of an Event of Default, the Company shall promptly notify the Holder of this
Debenture in writing setting out the nature of the default in reasonable detail.


12.           Remedies on Default; Notice to Other Holders. In case any one or
more of the Events of Default shall occur, the Holder may proceed to protect and
enforce his or her rights by a suit in equity, action at law or other
appropriate proceeding, whether, to the extent permitted by law, for the
specific performance of any agreement of the Company contained herein or in aid
of the exercise of any power granted hereby. If any Holder of one or more of the
Debentures shall declare the same due and payable or take any other action
against the Company in respect of an Event of Default, the Company will
forthwith give written notice to the Holder of this Debenture, specifying such
action and the nature of the default alleged.


13.           Amendments. With the consent of the Holders of more than 50% in
aggregate principal amount of the Debentures at the time outstanding, the
Company, when authorized by a resolution of its Board of Directors, may enter
into a supplementary agreement for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Debenture or
of any supplemental agreement or modifying in any manner the rights and
obligations of the holders of Debentures or Common Stock issued upon conversion
of the Debentures, and of the Company, provided, however, that no such
supplemental agreement shall (a) extend the fixed maturity of any Debenture, or
reduce the principal amount thereof, or reduce the rate or extend the time of
payment of interest thereon, or alter or impair the right to convert the same
into Common Stock at the rates and upon the terms provided in this Debenture,
without the consent of the Holder of each of the Debentures so affected, or (b)
reduce the aforesaid percentage of Debentures, the Holders of which are required
to consent to any supplemental agreement, without the consent of the Holders of
all Debentures then outstanding.


14.           Changes, Waivers. etc.  Neither this Debenture nor any provisions
hereof may be changed, waived, discharged or terminated orally, but only by a
statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought, except to the extent
provided in Section 13 of this Debenture.


16.           Entire Agreement. This Debenture embodies the entire agreement and
understanding between the Holder and the Company and supersedes all prior
agreements and understandings relating to the subject matter hereof.

7.

--------------------------------------------------------------------------------





17.           Governing Law, Jurisdiction, etc.


 
(a)   It is the intention of the parties that the laws of the State of Florida
shall govern the validity of this Debenture, the construction of its terms and
the interpretation of the rights and duties of the parties.



 
(b)
In the case of any dispute, question, controversy or claim arising among the
parties hereto which shall arise out of or in connection with this Debenture,
the same shall be submitted to arbitration before a panel of three arbitrators
in Tampa, Florida, in accordance with the rules of the American Arbitration
Association.  One arbitrator shall be appointed by the party or parties bringing
the claims ("Claimant") and one arbitrator shall be appointed by the party or
parties defending the claim ("Respondent").  The arbitrators selected by such
parties shall be selected within thirty (30) days after notification by the
Claimant to the Respondent that it has determined to submit such dispute,
question, controversy or claim to arbitration.  The two arbitrators so selected
shall select a third arbitrator within thirty (30) days after the selection of
the arbitrator selected by such parties.  Should a party fail to select an
arbitrator within the specified time period, or should the arbitrators selected
by the parties fail to select a third arbitrator, the missing arbitrator or
arbitrators shall be appointed by the Tampa, Florida office of the American
Arbitration Association.  The decision of the panel shall be final and binding
on the parties and enforceable in any court of competent jurisdiction.  The
costs of the arbitration will be imposed upon the Claimant and Respondent as
determined by the arbitration panel or, failing such determination, will be
borne equally by the Claimant and the Respondent.  The successful or prevailing
party or parties shall be entitled to recover reasonable attorneys fees in
addition to any other relief to which it may be entitled.



 
(c)
In the event of any dispute, question, controversy or claim arising among the
parties hereto which shall arise out of or in connection with this Debenture,
the parties shall keep the proceeding related to such controversy in strict
confidence and shall not disclose the nature of said dispute, the status of the
proceeding or any testimony, documents or information obtained or exchanged in
the course of said proceeding without the express written consent of all parties
to such dispute.




 
HIGH POINT TRANSPORT, INC.
           
[Corporate Seal]
       
By___________________________
  
Paul A. Henley, President & CEO
       
Number:                      
     
Name of Holder:                                
     
Principal: $                                
     
Original Issue Date:                                            
     


8.

--------------------------------------------------------------------------------



EXHIBIT 1


NOTICE OF CONVERSION


(To be Executed by the Registered Holder in order to Convert the Debenture)




The undersigned hereby irrevocably elects to convert $______________ of the
above Debenture No. _____ into _________ shares of Common Stock of High Point
Transport, Inc. (the “Company”) according to the conditions set forth in such
Debenture, as of the date written below.


The undersigned confirms the representations and warranties set forth in the
Subscription Agreement.







 
__________________________________________
 
Date of Conversion*
         
__________________________________________
 
Applicable Conversion Price
         
__________________________________________
 
Signature
         
__________________________________________
 
Name
         
__________________________________________
 
Address
     
__________________________________________





*The original Debenture and this Notice of Conversion must be received by the
Company within five business days following the date of Conversion.


9.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 